Exhibit 10.7 Execution version AMENDMENT NO. 1 TO GAS GATHERING AGREEMENT This Amendment No. 1 to Gas Gathering Agreement, dated as of May 20, 2015 (this “Amendment”), is entered into by and among PennTex North Louisiana, LLC, a Delaware company and successor in interest to PennTex North Louisiana Operating, LLC (“Gatherer”), and MRD Operating LLC, a Delaware limited liability company (“Customer”). Gatherer and Customer are each referred to herein as a “Party,” and collectively as, the “Parties” Defined terms used but not defined herein have the meaning given to them in the Agreement (as defined below).
